Case 15-28325        Doc 40     Filed 10/15/18     Entered 10/15/18 09:17:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 28325
         Jetty Glen Leonard
         Brigette Denise Leonard
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/19/2015.

         2) The plan was confirmed on 10/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/29/2016, 05/23/2018.

         5) The case was Dismissed on 06/11/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-28325              Doc 40   Filed 10/15/18    Entered 10/15/18 09:17:23                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor              $22,680.00
           Less amount refunded to debtor                           $507.75

 NET RECEIPTS:                                                                                     $22,172.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,000.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $921.29
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,921.29

 Attorney fees paid and disclosed by debtor:                   $1,000.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 Capital One                        Unsecured      2,929.00            NA              NA            0.00       0.00
 Capital One Bank                   Unsecured         978.00      1,032.94        1,032.94        122.95        0.00
 Cerastes LLC                       Unsecured           0.00      2,929.65        2,929.65        348.72        0.00
 Discover Bank                      Unsecured      1,591.00       1,657.51        1,657.51        197.30        0.00
 Grant & Weber Inc                  Unsecured         372.00           NA              NA            0.00       0.00
 Grant & Weber Inc                  Unsecured      1,525.00            NA              NA            0.00       0.00
 Illinois Collection Service        Unsecured         155.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank NA            Secured       38,772.00     37,935.22        37,935.22           0.00       0.00
 JP Morgan Chase Bank NA            Secured        1,000.00         892.18          892.18        892.18        0.00
 Midfirst Bank                      Secured        3,521.31       3,521.31        3,521.31      3,521.31        0.00
 Midfirst Bank                      Secured       13,484.00     10,200.97        10,200.97           0.00       0.00
 Portfolio Recovery Associates      Unsecured      1,512.00       1,580.10        1,580.10        188.08        0.00
 Portfolio Recovery Associates      Unsecured      1,906.00       1,965.05        1,965.05        233.90        0.00
 Portfolio Recovery Associates      Unsecured      2,089.00       2,165.89        2,165.89        257.81        0.00
 Quantum3 Group                     Unsecured          88.00         30.00           30.00           0.00       0.00
 Quantum3 Group                     Unsecured         333.00        256.64          256.64          30.55       0.00
 Springleaf Financial Services      Secured       12,539.00     12,213.39        12,213.39     11,875.23     582.93
 Syncb/PLCC                         Unsecured         353.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-28325        Doc 40      Filed 10/15/18     Entered 10/15/18 09:17:23             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $48,136.19              $0.00             $0.00
       Mortgage Arrearage                                 $4,413.49          $4,413.49             $0.00
       Debt Secured by Vehicle                           $12,213.39         $11,875.23           $582.93
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $64,763.07         $16,288.72           $582.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,617.78          $1,379.31              $0.00


 Disbursements:

         Expenses of Administration                             $3,921.29
         Disbursements to Creditors                            $18,250.96

 TOTAL DISBURSEMENTS :                                                                     $22,172.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
